SCHEDULE 14A INFORMATIONPROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934Amendment No. Filed by the Registrant [X]Filed by a Party other than the Registrant [ ]Check the appropriate box:[ ] Preliminary Proxy Statement[ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))[X] Definitive Proxy Statement[ ] Definitive Additional Materials[ ] Soliciting Material Pursuant to Section 240.14a-12PRINCIPAL FUNDS, INC.(Name of Registrant as Specified In Its Charter)(Name of Person(s) Filing Proxy Statement, if other than the Registrant)Payment of Filing Fee (Check the appropriate box):[X] No fee required.[ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11.1) Title of each class of securities to which transaction applies:2) Aggregate number of securities to which transaction applies:3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):4) Proposed maximum aggregate value of transaction:5) Total fee paid:[ ] Fee paid previously with preliminary materials.[ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 8, 2012 Dear Shareholder: A Special Meeting of Shareholders (the “Meeting”) of the Global Diversified Income Fund (the “Fund”), a separate series of Principal Funds, Inc. (“PFI”), will be held at 650 8th Street, Des Moines, Iowa 50392-2080 on December 11, 2012 at 10:30 a.m., Central Time. At the meeting, shareholders of the Fund will be asked to approve a new sub-advisory agreement for the Fund with Post Advisory Group, LLC (“Post”). Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement and a proxy card for shares of the Fund you owned as of September 24, 2012, the record date for the Meeting. The Proxy Statement provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors of PFI has unanimously voted in favor of the proposal and recommends that you vote FOR the proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by December 10, 2012. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Proxy Statement, please call our shareholder services department toll free at 1-800-222-5852. Sincerely, Nora M. Everett President PRINCIPAL FUNDS, INC. 650 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Global Diversified Income Fund: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the Global Diversified Income Fund (the “Fund”), a separate series of Principal Funds, Inc. (“PFI”), will be held at 650 8thStreet, Des Moines, Iowa 50392-2080, on December 11, 2012 at 10:30 a.m., Central Time. A Proxy Statement providing information about the following proposal to be voted on at the Meeting is included with this notice.
